


Exhibit No. 10.01 - Rescission Agreement, William F. Plon as CFO

 

SIBLING ENTERTAINMENT GROUP, INC.

MUTUAL RESCISSION AGREEMENT

EMPLOYMENT AGREEMENT DATED DECEMBER 13, 2006

WITH WILLIAM PLON AS CHIEF FINANCIAL OFFICER

 

This Agreement of mutual rescission of a contract made and entered into this
31st day of May, 2007, by and between William Plon (“WP”) and Sibling
Entertainment Group, Inc. (“SEGI”).

 

SEGI and WP hereby mutually acknowledge and agree that:

 

1.             On December 13, 2006, the parties entered into an employment
agreement hiring WP as Chief Financial Officer of SEGI which is attached and
marked Exhibit B (the “Employment Agreement”).

 

2.             The parties to the Employment Agreement and to this agreement of
mutual rescission wish to rescind the Employment Agreement and to simultaneously
engage WP as a consultant to SEGI by executing a consulting agreement attached
and marked Exhibit C (the “Consulting Agreement”); the parties agree to
simultaneously execute of a mutual release agreement attached and marked Exhibit
D (the “Mutual Release”)

 

3.            Therefore, in consideration of the mutual covenants of the
parties, upon the execution of the Consulting Agreement, the parties hereby
rescind the Employment Agreement effective as of this day first written above. 

 

4.            Further, the Company agrees to defend, indemnify and hold harmless
WP from and against any and all costs, expenses and liability (including
attorney’s fees paid in the defense of WP) which may in any way result from
services rendered by the WP pursuant to or in any connection with the Employment
Agreement other than any such liabilities resulting from WP’s gross negligence
or willful misconduct in the event that the Company’s Director’s and Officers
liability insurance does not cover any of such claims.

 

5.            This agreement of mutual rescission shall be binding upon the
parties, their successors, assigns and personal representatives.  Neither party
shall have any further rights or duties thereunder.

 

This Agreement contains the entire understanding of the parties hereto relating
to the subject matter herein contained, and can be changed only by a writing
signed by both parties hereto.

 

This Agreement shall be governed by and construed in accordance with the
substantive law of the State of New York without regard to choice of law
principles.

 

IN WITNESS HEREOF, the parties have signed this agreement as of the day and year
first set forth above.

 

SIBLING ENTERTAINMENT GROUP, INC.

 

By: /s/ James S. Cardwell

May 31, 2007

Print: James Cardwell, COO

Date

 

ACCEPTED AND AGREED:

By: /s/ William Plon

May 31, 2007

Print: William Plon

Date

 

 

PAGE 1 of 1

 

 